 Case 2:21-cv-02090-JS-AKT Document 1 Filed 04/16/21 Page 1 of 6 PageID #: 1



T'NITED STATES DISTRICT COURT                                (ih   1464)
EASTERN DTSTRICT OF NEW YORK
                                          ------x
DONNA DESENA,
                                                    Civil Action No.:
                            Plainti ff,             2L-clt-
                                                    NOTICE OF REMOVAL
              -against-
TARGET CORPORATTON, HEMPSTEAD
                                                    Nassau County
TURNPIKE LLC and DAVfD MfNKTN                       Index No.: 607928/2020
MANAGEMENT    CO., INC.,



TO THE HONORABLE iII'DGES OF THE T'NITED STATES DISTRICT COI'RT FOR
THE EJASTERN DISTRICT OF NEW YORK:

         Defendant,   TARGET CORPORATfON     ("Target"), by its attorneys,
SfMMONS JANNACE DELUCA,          LLP, upon information and belief,
respectfully petitions the Court, pursuant to 28 U.S.C. S I44I,               dS

fol-lows:
        1.   The above-captioned    civil- action was commenced on August
4, 2020, and is now pending in the           Supreme   Court of the State of
New     York, County of Nassau bearing Index Number 607928/2020.               A

trial    has not yet been had thereln.          A copy of the      summons and

Verif ied Complaint is annexed as Exhibit r\A".
        2.   On September   18, 2020, this office interposed an Answer
to plaintiff's    Complaint on behalf of Target Corporation. A copy
of Target's Verified Answer is annexed hereto as Exhibit r\8".
Hempstead Turnpike LLC ("Hempstead") and David Minkin Management

Co., Inc. ("Minkin") interposed thelr answer on October 26,                2020.
 Case 2:21-cv-02090-JS-AKT Document 1 Filed 04/16/21 Page 2 of 6 PageID #: 2



A copy of co-defendants' Verified Answer is annexed hereto                        as

Exhibit    \rC.
                  "
      3.      The      action seeks monetary       damages   for injuries allegedly
suffered by plaintiff,             Donna Desena,    while she was in the parking
l-ot outside of the Target store focated at 3850 Hempstead Turnpike,
Levj-ttown, New York 1I156. Plaintiff's                Verified Complaint sounds
in negligence.
      4.      This case was not initially             removable as plaintiff     did
not plead the amount of controversy in her Verified Complaint.
      5.      On April 5, 202I, Target recei_ved plai_ntif f , s draft
Preliminary Conference Order, wherein, for the first                           time,
praintiff's           counsel affirmed in writing             that plaintiff     was

claiming a total- right knee replacement. A copy of this writing
is annexed hereto as Exhibit            rrD.
                                               "
      6.   As the value of the injury being claimed exceeds the
jurisdictional- threshold, Target removed this matter.
     1.       There is complete diversity                between plaintiff       and

Target, in that: (a) plaintiff                 is a citizen of the State of      New

York; and (b) Target is now, and was at the time the action                      was

commenced,        a corporation incorporated in the State of Minnesota
with its principal place of business in the State of Minnesota.
     B.       Defendant, Hempstead Turnpike, LLC is now, and was at
the time the action was             commenced,     a corporation incorporated in
the State of          New   York. Its principal place of business is l-ocated
 Case 2:21-cv-02090-JS-AKT Document 1 Filed 04/16/21 Page 3 of 6 PageID #: 3



in the State of New York.           Likewise, defendant, David Minkin
Management     Co., fnc. is now, and was at the time the action           was

commenced,     a corporation incorporated in the State of         New York.

fts principal place of busj-ness is focated in the State of               New

York.

        9.   Diversity jurisdiction     is generally determined by the
face of the complaint. However, dfl exception to this rule exists
where non-diverse defendants are fraudulently joined.
        10. Plaintiff    sued Hempstead Turnpike, LLC and David Minkin
Management   Co., Inc. solely in an effort to destroy diversity
jurisdiction.    Indeed, upon information and belief, Hempstead
Turnpike, LLC transferred alf rights, title          and interests it had
in the premises on June 25, 2018, almost a year before plaintiff,              s

alleged accident. Annexed hereto as Exhibit $Erz is a copy of the
printout from the Nassau County Cl-erk's Office of the Warranty
Deed dated June    25,   2018.

        11. To the extent    Hempstead and   Minkin retained an interest
in the property as of the date of the alleged accident, it cannot
be disputed that neither operates, maintains or repairs the Target
parking fot.     Nor did Hempstead and Minkin operate, maintain or
repaj-r the shopping cart corral pJ-aintiff alleges she tripped over.
Indeed, based on Section 4.2 (G) of the Ground Lease that was in
effect on the date of the accident, Target is solely responsible
for maintenance in the area of the parking lot plaintiff             alleges
 Case 2:21-cv-02090-JS-AKT Document 1 Filed 04/16/21 Page 4 of 6 PageID #: 4



 she had fel1.    See   FeJipe v. Target Corp., 512 F. Supp. 2d 455, 46I
 (S.D.N.Y. August 27, 2008) (quoting Grippo v. City of         New    York,   45

A.D.3d 639, 640, 846 N.Y.S.2d 264 l2d Dep't 20011 ["an out-of-
possession property owner is not Iiable for injuries that occur on
the property unless the owner has retained control over the
premises or is contractually obligated to perform maintenance and
repairs."l).
      12. As Target seeks removal based upon fraudul-ent joinder
and diversity of citizenship, Hempstead and Minkin's presence does
not defeat diversity.           Under fraudulent joinder, "courts overlook
the presence of a non-diverse defendant if from the pleadings there
is no possibility that the claims against that defendant could                be

asserted in state court. " Briarpatch Ltd. , L. P. v.                  Phoenix
P j-ctures, Inc. , 373 F.3d 296, 302 (2d Cir. 2001); Altied          Programs

Corp. v. Puritan Ins. Co., 592 F. Supp. I2'74, I216 (S.D.N.Y.
September L3,      1984) guotin q Nosonowitz
                            (                      v   Alleghany Beverage
Corp., 463 F. Supp. 162, L63 [S.n.N.Y. January t2,          1978]   ) (joinder
is   fraudulent    when "there can be no recovery Iagainst the
defendantl under the l-aw of the state on the cause alIeged, or               on

the facts in view of the law as they exist when the petition to
remand   is heard")
      13. Moreover, ds out-of-possession owners, against which no
cause of action can be maintained, Hempstead and Minkin are nominal-
parties.    Therefore, their consent to removal_ is not required
 Case 2:21-cv-02090-JS-AKT Document 1 Filed 04/16/21 Page 5 of 6 PageID #: 5



Zerafa v. Montefiore Hosp. Housing Co., 403 F Supp. 2d 320, 325-
28 (S.D.N.Y.    200s)    .


         14. Written notice of the filing         of this Notice of          Removal-

wil-l- be given to plaintif f promptly after the               f   iling     of this
Notice. A true and correct copy of this Notice of              Removal-      will   be

fil-ed wit.h the Clerk of the Court of the Supreme Court of the State
of   New   York, County of Nassau promptly after the filing                  of this
Noti-ce.

      15. Attached to this Notice, and by reference made a part
hereof, are true and correct copies of arr process and pleadings
filed herein.
      16. By filing           this Notice of Removal, defendant does not
waive any defense which may be avairable to it, speclfically
j-ncluding, but not rimited to, its right to contest in personam
jurisdlction over defendant, lmproper service of process and the
absence of venue in this Court or the Court from which this action
has been removed.
      IIIIEREFORE, def       endant prays that the above-captioned action
now pending    in t.he Supreme Court in the State of          New    York, County
of Nassau, be removed therefrom to this Court.
Dated:       Hauppauge, New York
             April !6,       202L           Yours, etc.   /

                                            SIMMONS                DELUcjA    LLP

                                            BY:
                                                   Ian E. Hannon (ih-1464)
Case 2:21-cv-02090-JS-AKT Document 1 Filed 04/16/21 Page 6 of 6 PageID #: 6



                                          Attorneys for Defendant
                                          TARGET CORPORATION
                                          Office & P.O. Address:
                                          43 Corporate Drive
                                          Hauppauge, New York 11788-
                                          2048
                                          (   631) 873-4888
TO   Robert Morici, Esq.
     MORTCI & MORrCr, L.L.P.
     Attorneys for Pl-aintiff
     L399 Frankl-i-n Avenue
     Garden City, New York 11530
     (s16) 813-L902
     Dan Mitola, Esq.
     Law Office of Victor     J. Natale
     P.O. box   2903
     Hartford, Connecti-cut    06104-2903
     (631)   s0r_-3100
